DETAILED ACTION
	Claims 1-19 are currently pending in the instant application.  Claims 1, 5, 11-13, and 15 are rejected.  Claims 2-4, 6-10, 14, and 16-19 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species 89: 
    PNG
    media_image1.png
    169
    203
    media_image1.png
    Greyscale
 in the reply filed on 9 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compound: 
    PNG
    media_image2.png
    135
    169
    media_image2.png
    Greyscale
and 

    PNG
    media_image3.png
    247
    326
    media_image3.png
    Greyscale
 which are not allowable.  
Claims 1, 5, 11-13, and 15 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  .  As claim 10 requires p as 1 (instant elected species has p as zero) and claim 14 requires m as 2 (instant elected species has m as 1), these claims indicated by applicant as reading on the elected species (see page 8 of the election) are considered withdrawn claims.  Claims 2-4, 6-10, 14, and 16-19 are withdrawn. It has been determined that the entire scope claimed is not patentable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 11-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,822,337.   Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claim 11 claims the compound:

    PNG
    media_image4.png
    52
    397
    media_image4.png
    Greyscale
, line 56 and 57, which corresponds to the formula:

    PNG
    media_image5.png
    266
    625
    media_image5.png
    Greyscale
which corresponds to instant formula (I) wherein m is 1; p is 0; R2 is any substituent; X is –CH2-; A is A is 
    PNG
    media_image6.png
    58
    115
    media_image6.png
    Greyscale
; n is 1; R1 is C1alkoxy; and Z is a fused bicyclic ring of the formula 
    PNG
    media_image7.png
    88
    97
    media_image7.png
    Greyscale
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/195880.


    PNG
    media_image8.png
    305
    832
    media_image8.png
    Greyscale


This compound of the prior art corresponds to the formula (I) wherein A is 
    PNG
    media_image6.png
    58
    115
    media_image6.png
    Greyscale
; n is 1; R1 is halogen, fluorine; m is 2; X is –CH2-; R2 is any substituent; p is 0; and Z is a fused bicyclic ring of the formula 
    PNG
    media_image7.png
    88
    97
    media_image7.png
    Greyscale
 wherein ring A is 6-membered Het, which can be substituted with Rz wherein Rz can be –NR2, and R is H.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					16 November 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600